DECISION
The application of the above-named defendant for a review of the sentence of five years, imposed on February 28, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be reduced to three (3) years.
The reason for the above decision: This reduction is made so that this man may be considered for parole in September. He is quite young and it is thought that there is a good chance for rehabilitation in this case.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.